Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Status of Claims
1.    Applicant’s amendment dated November 18th, 2021 responding to the Office Action 06/18/2021 provided in the rejection of claims 1-22.
2.    Claims 1-5, 7, 9-12, 17, 19 and 22 are amended and claims 15 an 21-20 are canceled and claims 23-25 are newly added
3.    Claims 1-14, 16-19 and 22-25 are pending in the application, of which claims 1 and 24 are in independent form and which have been fully considered by the examiner.

Response to Amendments
4.    (A) Regarding Claim Objections: Claim objections raised in the previous office action are withdrawn in view of applicant’s amendments.
(B)  Regarding 112 rejections:  112 rejections raised in previous office action are withdrawn in view of applicant’s amendments.
(B) Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection.  Please refer Huang et al. (US Pub. No. 2020/0171671 A1 – IDS filed on 02/10/2022) and Wouhaybi et al. (US Pub. No. 2020/0310394 A1)

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 9, 12-14, 17-18 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megregor et al. (US Pub. No. 2021/0138651 A1 – art of record – herein after Megregor) in view of Huang et al. (US Pub. No. 2020/0171671 A1 – IDS filed on 02/10/2022 – herein after Huang) in view of Wouhaybi et al. (US Pub. No. 2020/0310394 A1 – new art of record --herein after Wouhaybi).
 
Regarding claim 1.
Megregar discloses
A sottware defined manufacturing system (control design and testing system and user-defined program 304 -- See Fig. 3 and paragraph [0042 and 0044)) comprising:
a physical robotic cell including a plurality of sensors (if a robol programs 204 is written such that a movement of is corresponding robot depends on states of multiple part presence sensors— See paragraph [0045 and 0051]), the physical robotic cell controlled by a recipe instructing the robotic cell to perform a process (the automation system being designed and tested may comprise a production line or other type of industrial assembly comprising a number of machines or other industrial assets (e.g., conveyors, motor, motor drives, operator stations, machining areas, palletizing stations, etc.) that are monitored and controlled by an industrial controller (e.g. a programmable logic controller or another type of controller) executing a control program 404.  A designer can create this virtual assembly within the control design and testing system 202 as part of the design process; e.g., by selecting components to be included in the automation system from a library of available components (representing such elements 48 conveyors, motors, motor drives, workstations, tooling machines, guarding, sensors, piping, conduit, control panes, safety devices, etc.) --See paragraphs [0047, 0062]);
a processor implementing a digital twin of the physical robotic cell (the design and testing system can also allow vendor-specific digital twins of robots or other machines to be brought into the same simulation space so that coordinated operation of  the digital twin configured with sensor and state data from the physical robotic cell to mirror the physical robotic cell (the digital model 408 representing 4 sensor can designate the selected clement as a digital input device that provides a digital input value to an industrial controller in response to detection of an object within a detection range of the sensor...aspect metadata 608 for a type of pusher arm may specify that the arm requires a digital controller output to control the advanced and retracted slates of the pusher arm (e.g., ON for advanced and OFF for retracted), as well as two digital inputs to read the states of respective two proximity switches at the extreme ends of travel of the pusher arm to detect when the arm is in the fully advanced or fully retracted state -- See paragraphs [0051, 0078].  Each aspect definition 222 definition a set of physical, kinematic, or mechatronic properties that dictate how that aspect behaves within a simulation environment. The properties defined by an aspect definition 222 substantially mirror physical behaviors and characteristics of the corresponding physical aspect in the real world ~ See paragraph [0069]);
wherein the recipe is tested on the digital twin (testing system can also allow vendor-specific digital twins of robots or other machines to be brought into the same simulation space so that coordinated operation of the multiple machines can be accurately assessed, even in cases in which robots or machines from 2 variety of different vendors are integrated into the same automation system. This can include bringing multiple virtual machines that were configured in separate vendor-specific platforms into the same virtual testing and simulation environment in order to assess how the aggregate system will operate -- See paragraph [0033]), and
the recipe is then remotely deployed to the physical robotic cell (The simulation component 206 of control design and testing system 202 is configured to execute, within the simulation environment, the robot programs 304 that will be executing on the physical robots when deployed on the plant floor. A client device can remotely access the system’s design and simulation tools and leverage these tools to design and test a virtualized automation system ~ See paragraphs [0029, 0039 and 0047]); wherein the digital twin is used to [validate and] monitor the robotic cell (a cent device can remotely access the system’s design and simulation tools and leverage these tools to design and test a virtualized automation system - See paragraphs (0057, 0064 and 0078).
Megregor does not disclose
a memory to collect operational data from the physical robotic cell, the operational data including the process and concurrent data from the plurality of sensors;
wherein the digital twin is used to validate the robotic cell;
an integrated debugger to enable debugging the physical robotic cell utilizing the recipe and the operational data the integrated debugger configured to display a step- by-step execution of the recipe, with associated operational data on the digital twin.
Huang discloses
a memory to collect operational data from the physical robotic cell, the operational data including the process and concurrent data from the plurality of sensors (each associated robot control module configured to receive and transmit data collected by the plurality of sensors; and [0008] one or more articulating joints being 
wherein the digital twin is used to validate the robotic cell (robot operation client 400 which can have associated management modules continuously monitoring robot actions and success probabilities and safety concerns –See paragraphs [0235, 0225, 0295 and 0309]);
an integrated debugger to enable debugging the physical robotic cell utilizing the recipe and the operational data (a computer-generated representation of the robot can then be deployed in the virtual reality setting and completion of the user command can be determined or not.  In some instances, various mapped courses of action can be tested in the virtual reality environment and a successful path can either be determined by the processor or selected by the human operator – See paragraphs [0227, 0328, 0389, 0478 and 0484]), 
Huang also discloses
a physical robotic cell including a plurality of sensors (a robot having a plurality of sensors – See Abstract), the physical robotic cell controlled by a recipe instructing the robotic cell to perform a process (the robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands – See paragraph [0136]); 
a processor implementing a digital twin of the physical robotic cell (Digital twinning – See Fig. 18), the digital twin configured with sensor and state data from the physical robotic cell to mirror the physical robotic cell (reality environments with virtual machines, or twins, being representative of real-life machines to test and wherein the recipe is tested on the digital twin (reality environments with virtual machines, or twins, being representative of real-life machines to test – See paragraph [0328] and Fig. 18), and the recipe is then remotely deployed to the physical robotic cell (prompting the human user to provide an input regarding the plurality of executable commands required for the robot to comply with the particular user command and deploying the plurality of executable commands within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot – See paragraphs [0025,0061,0104,0227]); wherein the digital twin is used to validate and monitor the robotic cell (robot operation client 400 which can have associated management modules continuously monitoring robot actions and success probabilities and safety concerns –See paragraphs [0235, 0225, 0295 and 0309]);
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Huang’s teaching into Mcgregor’s invention because incorporating Huang’s teaching would enhance Mcgregor to enable to receive and transmit data collected by the plurality of sensors as suggested by Huang (paragraphs [0084 and 0111])
Huang discloses various mapped courses of action can be tested in the virtual reality environment and a successful path can either be determined by the processor or selected by the human operator – See paragraphs [0227, 0328, 0389, 0478 and 0484].  
Wounhaybi discloses
the integrated debugger configured to display a step- by-step execution of the recipe, with associated operational data on the digital twin (Sequentially as the analysis moves from Steps-A to Step-I, pass and fail tests are autonomously created and executed to evaluate and validate the new autonomous learning and control loops created.  Iterative processes are employed to support pass/fail analysis in real-time.  Some steps may be performed out of order, concurrently, etc. The autonomous safety assessment relies on an up to date real-time simulated process model of the process (a digital twin).  The simulated process scope may be a subset of the entire process, which could include an item as small as a valve or pump or cover a complete process unit under control (a refinery crude unit, a reactor or broader section of the plant)– See paragraphs [0410, 0412 and 0419].  Some aspects of the described process (such as code rewriting and code analysis) may take place on a different processing system (e.g., in a computer in a data center), than that in which the code is deployed (e.g., in a computer embedded in a sensor or robot) – See paragraph [0054]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wouhaybi’s teaching into Mcgregor’s and Huang’s invention because incorporating Wouhaybi’s teaching would enhance Mcgregor and Huang to enable to test and evaluate moves on to the step by step execution of real system/device or robot as suggested by Wouhaybi (paragraph [0432]).

Regarding claim 9, the system of claim 1, 
Megregor discloses
further comprising: 
one or more of the physical robotic cells defining a physical micro-factory to perform a process (This physics modeling can be based in part on aspect metadata added to components of the overall automation system model, including the robot.  For example, the robot's end effectors can be enhanced with end effector metadata that accurately models the physics of the robot's grippers – See paragraphs [0032-0033]); 
wherein individual robotic cells in the physical micro-factory can be reconfigured, such that the physical micro-factory continues to function when a new robotic cell is added or a robotic cell is removed from the physical micro-factory (Each box 704 is deposited on one of the available chutes 710, and a stacking robot 702 picks each box 704 in turn from the bottom of the chute 710 (as illustrated in FIG. 7a) and stacks the box 704 on the pallet 714 located at the end of the chute 710 (as illustrated in FIG. 7b).  The simulation also includes a simulated model of a forklift 708, which collects and removes each pallet 714 once the pallet 714 has been stacked with its full allotment of boxes 704 – See paragraphs [0063 and 0069-0070]).

Regarding claim 12, the system of claim 1, 
Megregor discloses
further comprising: a design-for-manufacture-or-automation (DFMA) system to use develop computer aided design (CAD) data for a product to be manufactured based on manufacturing capabilities of the physical robotic cells 
 
Regarding claim 13, the system of claim 12, 
Megregor discloses
wherein the CAD data is refined based on the sensor data and the state data from the physical robotic cell (The CAD model 902 may represent a mechanical design for one or more components of the automation system developed within a separate CAD system, and model import component 212 can import this model 902 either directly from the CAD system or from another source.  CAD model 902 may comprise a three-dimensional graphical representation of such industrial assets as industrial robots, conveyors, tooling machines, motors, motor drives, sensors, piping, conduit, platforms, safety gates and fences, control cabinets, or other such assets – See paragraphs [0066-0067].  Assigning aspect metadata 608 for a sensor (e.g., a photo-eye, a proximity switch, etc.) to a selected element of the digital model 408 representing a sensor can designate the selected element as a digital input device that provides a digital input value to an industrial controller in response to detection of an object within a detection range of the sensor… aspect metadata 608 for a type of pusher arm may specify that the arm requires a digital controller output to control the 

Regarding claim 14, the system of claim 1, further comprising: 
Megregor discloses
automatically generating a portion of the recipe based on data from a computer aided design (CAD) system (Controller emulation component 208 can be configured to emulate execution of an industrial control program being testing on a virtualized (or emulated) industrial controller.  Aspect metadata component 210 can be configured to assign aspect metadata to selected elements of a digital model of an automation system in accordance with design input received from the user.  Model import component 212 can be configured to import a virtual twin of a robot or other machine, a mechanical CAD model of an automation system or machine, or another type of digital model of the system – See paragraphs [0037 and 0040]).

Regarding claim 17, the system of claim 1, 
Megregor discloses
further comprising: 
Application No.: 16/949,753- 5/8-Art Unit: Not yet assignedthe digital twin configured to enable previewing of actions of physical robotic cell during a process, track actions of the physical robotic cell during the process (some of these vendor-specific robot programming tools include simulation review the actions after the process (generating simulated output data 604, simulation component 206 also generates system response data 618 based on analysis of the simulated data exchange and expected behaviors of the modeled automation system in response to the simulated controller output data 602 – See paragraphs [0060-0061]).

Regarding claim 18, the system of claim 1, 
Megregor discloses 
further comprising: the integrated debugger further configured to enable stepwise debugging while controlling the physical robotic cell (a programming and simulation tool offered by a given robot vendor (e.g., programming and simulation system 102) is typically only designed to support programming and simulation of that vendor's robot.  Consequently, simulation tools offered by robot vendors to support their machines are not capable of accurately simulating the entire industrial context within which the robot will be operating – See paragraph [0030]).

Regarding claim 23, the system of claim 1, 
Mcgregor discloses
further comprising: 15000P0101Page 6 of 1616/949,753the integrated debugger further configured to provide instant replay for debugging (the digital model 408 can be used to simulate expected operation and behavior of the automation system while under control of the control program 404.  The simulation allows a designer to view and verify the simulated system's responses to control inputs in terms of movement, speeds, flows, temperatures, fill levels, movement of product through the system, etc) – See paragraph [0056]), enabling the digital twin to mirror each of the actions of the physical robotic cell at varying speeds based on the operational data and the recipe, to enable investigation of what occurred during a process (users can control a speed of the simulation at a high degree of granularity.  For example, a user may select to execute the simulation in real-time, such the simulation depicts operation of the automation system as it would transpire in real-time – See paragraph [0062]).

Regarding claim 24.
Mcgregor discloses
A method of operating software defined manufacturing system (control design and testing system and user-defined program 304 -- See Fig. 3 and paragraph [0042 and 0044]) comprising:
executing a recipe in a physical robotic cell including a plurality of sensors (if a robot programs 204 is written such that a movement of is corresponding robot depends on states of multiple part presence sensors— See paragraph [0045 and 0051]), the recipe instructing the robotic cell to perform a process (the automation system being designed and tested may comprise a production line or other type of 
implementing a digital twin of the physical robotic cell (the design and testing system can also allow vendor-specific digital twins of robots or other machines to be brought into the same simulation space so that coordinated operation of the multiple machines can be accurately assessed ~ See paragraphs [0033]), the digital twin configured with sensor and state data from the physical robotic cell to mirror the physical robotic cell (the digital model 408 representing 4 sensor can designate the selected clement as a digital input device that provides a digital input value to an industrial controller in response to detection of an object within a detection range of the sensor...aspect metadata 608 for a type of pusher arm may specify that the arm requires a digital controller output to control the advanced and retracted slates of the pusher arm (e.g., ON for advanced and OFF for retracted), as well as two digital inputs to read the states of respective two proximity switches at the extreme ends of travel of the pusher arm to detect when the arm is in the fully advanced or fully retracted state -- See paragraphs [0051, 0078].  Each aspect definition 222 definition a set of physical, 
wherein the recipe is tested on the digital twin (testing system can also allow vendor-specific digital twins of robots or other machines to be brought into the same simulation space so that coordinated operation of the multiple machines can be accurately assessed, even in cases in which robots or machines from 2 variety of different vendors are integrated into the same automation system. This can include bringing multiple virtual machines that were configured in separate vendor-specific platforms into the same virtual testing and simulation environment in order to assess how the aggregate system will operate -- See paragraph [0033]), and
the recipe is then remotely deployed to the physical robotic cell (The simulation component 206 of control design and testing system 202 is configured to execute, within the simulation environment, the robot programs 304 that will be executing on the physical robots when deployed on the plant floor. A client device can remotely access the system’s design and simulation tools and leverage these tools to design and test a virtualized automation system ~ See paragraphs [0029, 0039 and 0047]); wherein the digital twin is used to [validate and] monitor the robotic cell (a cent device can remotely access the system’s design and simulation tools and leverage these tools to design and test a virtualized automation system - See paragraphs (0057, 0064 and 0078).
Megregor does not disclose

wherein the digital twin is used to validate the robotic cell;
debugging, by an integrated debugger, the physical robotic cell utilizing the recipe and the operational data, the integrated debugger configured to display a step- by-step execution of the recipe, with associated operational data on the digital twin.
Huang discloses
collecting operational data from the physical robotic cell, the operational data including the process and concurrent data from the plurality of sensors (each associated robot control module configured to receive and transmit data collected by the plurality of sensors; and [0008] one or more articulating joints being capable of manipulating the robot in a manner to perform the user command – See paragraphs [0004-0010]); 
wherein the digital twin is used to validate the robotic cell (robot operation client 400 which can have associated management modules continuously monitoring robot actions and success probabilities and safety concerns –See paragraphs [0235, 0225, 0295 and 0309]);
debugging, by an integrated debugger, the physical robotic cell utilizing the recipe and the operational data (a computer-generated representation of the robot can then be deployed in the virtual reality setting and completion of the user command can be determined or not.  In some instances, various mapped courses of action can be tested in the virtual reality environment and a successful path can either , 
Huang also discloses
executing a recipe in a physical robotic cell including a plurality of sensors (a robot having a plurality of sensors – See Abstract. The robot control unit then causes each of the articulating joints of the robot to execute each of the necessary executable commands – See paragraph [0136]); 
implementing a digital twin of the physical robotic cell (Digital twinning – See Fig. 18), the digital twin configured with sensor and state data from the physical robotic cell to mirror the physical robotic cell (reality environments with virtual machines, or twins, being representative of real-life machines to test and provide additional training models, parameters, controls, actions, etc., to the AI databases prior to real-life launch – See paragraph [0328] and Fig. 18); wherein the recipe is tested on the digital twin (reality environments with virtual machines, or twins, being representative of real-life machines to test – See paragraph [0328] and Fig. 18), and the recipe is then remotely deployed to the physical robotic cell (prompting the human user to provide an input regarding the plurality of executable commands required for the robot to comply with the particular user command and deploying the plurality of executable commands within the virtual reality environmental setting reflecting the detected environmental parameters received from the robot control unit of a particular robot – See paragraphs [0025,0061,0104,0227]); wherein the digital twin is used to validate and monitor the robotic cell (robot operation client 400 which can have associated management modules continuously monitoring robot actions and ;
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Huang’s teaching into Mcgregor’s inventions because incorporating Huang’s teaching would enhance Mcgregor to enable to receive and transmit data collected by the plurality of sensors as suggested by Huang (paragraphs [0084 and 0111])
Huang discloses various mapped courses of action can be tested in the virtual reality environment and a successful path can either be determined by the processor or selected by the human operator – See paragraphs [0227, 0328, 0389, 0478 and 0484].  Huang does not discloses the integrated debugger configured to display a step- by-step execution of the recipe, with associated operational data on the digital twin.
Wounhaybi discloses
the integrated debugger configured to display a step- by-step execution of the recipe, with associated operational data on the digital twin (Sequentially as the analysis moves from Steps-A to Step-I, pass and fail tests are autonomously created and executed to evaluate and validate the new autonomous learning and control loops created.  Iterative processes are employed to support pass/fail analysis in real-time.  Some steps may be performed out of order, concurrently, etc. The autonomous safety assessment relies on an up to date real-time simulated process model of the process (a digital twin).  The simulated process scope may be a subset of the entire process, which could include an item as small as a valve or pump or cover a complete process unit under control (a refinery crude unit, a reactor or broader section of the plant)– See 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Wouhaybi’s teaching into Mcgregor’s and Huang’s invention because incorporating Wouhaybi’s teaching would enhance Mcgregor and Huang to enable to test and evaluate moves on to the step by step execution of real system/device or robot as suggested by Wouhaybi (paragraph [0432]).

Regarding claim 25, the method of claim 24, 
Mcgregor discloses
further comprising: 15000P0101Page 7 of 1616/949,753combining a plurality of the physical robotic cells to define a physical micro- factory to perform a second process (model import component – See Fig. 3 and Fig. 13); wherein one or more of the physical robotic cells in the physical micro-factory can be reconfigured for executing the second process (Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example.  The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events.  Inference can also refer to techniques employed for composing higher-level events from a set of events and/or data – See paragraph [0024]).
Wouhaybi also discloses
further comprising: 15000P0101Page 7 of 1616/949,753combining a plurality of the physical robotic cells to define a physical micro- factory to perform a second process (combination controllers – See paragraph [0120]); wherein one or more of the physical robotic cells in the physical micro-factory can be reconfigured for executing the second process (paragraphs [0151, 0178, 0267, 0273]).

9.	Claims 2-4, 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megregor and Huang and Wouhaybi as applied to claim 1 above, and further in view of Ghare et al. (US Pub. No. 2020/0159648 A1 –art of record-- herein after Ghare).

Regarding claim 2, the system of claim 1, 
Megregor discloses
further comprising: a configuration management system to track a state of the physical robotic cell (the terms "to infer" and "inference" refer generally to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data – See Abstract, paragraphs [0024, 0029, 0042, 0047, 0055, 0057 and 0083]), the configuration management system enabling deploying changes to the physical robotic cell (To allow end users to safety test and debug their robot programs prior to deployment on the plant floor, some robot vendors many also provide vendor-specific simulation platforms that simulate the behavior of the robot under the control of a user-defined robot program .. the designer may modify the robot control program 106 to bring the 
Megregor does not disclose
further comprising: and rolling back changes from a robotic cell.
Ghare discloses
further comprising: and rolling back changes from a robotic cell (In response to the issue, the robotic device management service 204 may cause the robotic device 216 to rollback to an earlier version of the application 218 that does not trigger the issue identified by the robotic device management service 204 – See paragraphs [0059-0061]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ghare’s teaching into Megregor’s and Huang’s and Wouhaybi’s inventions because incorporating Ghare’s teaching would enhance Megregor and Huang and Wouhaybi to enable to indicate performance of unexpected actions within an environment and rollback to an earlier version of the application that does not trigger the issue identified by the robotic device management service as suggested by Ghare (paragraph [0061]).

Regarding claim 3, the system of claim 2, 
Megregor discloses
wherein the state of the physical robotic cell includes hardware, software, settings, and the recipe (simulation component 206 can exchange simulation data with these separate simulation platforms 406a and 406b, including reading program outputs (e.g., values of program variables) generated by the robot programs 304a and 304b during execution, and writing inputs to the robot programs 304a and 304b based on states of the simulation 306 (e.g., simulated part present signals, emergency stop signals, operating mode indications, etc.).  For example, if a robot programs 304 is written such that a movement of its corresponding robot depends on states of multiple part presence sensors, simulation component 206 can provide the simulated states of these sensors to the vendor-specific simulation platform 406 executing the program 304– See paragraphs [0051]).  

Regarding claim 4, the system of claim 2, 
Megregor discloses
further comprising: 
Application No.: 16/949,753- 2/8- Art Unit: Not yet assigneddeployment management system to enable deployment of one or more configuration changes to the physical robotic cell (To allow end users to safety test and debug their robot programs prior to deployment on the plant floor, some robot vendors many also provide vendor-specific simulation platforms that simulate the behavior of the robot under the control of a user-defined robot program .. the designer may modify the robot control program 106 to bring the simulated operation into closer alignment with desired operation and perform subsequent simulations until the expected robot operation is deemed acceptable.  The tested robot control program 106 can then wherein the deployment management system enables deployment to a selected one or more robotic cells via a cloud-based system (system 202 may execute on a cloud platform or another high-level platform accessible to multiple users having authorization to access the system 202.  In such embodiments, a client device can remotely access the system's design and simulation tools and leverage these tools to design and test a virtualized automation system – See paragraph [0039]).

Regarding claim 10, the system of claim 1, further comprising: 
Ghare discloses
a machine learning and self-improvement system to iteratively alter settings in the physical robotic cell (the interface 900 includes a machine learning framework window 904, through which the customer can define the machine learning framework, an optimization algorithm, and the hyperparameters for training the reinforcement learning model – See paragraph [0104]), monitor and evaluate results of the alteration, and provide continuous improvement of process parameters (The machine learning system may adjust the one or more models used by the robotic device management service 104 to increase the likelihood that the desired result is obtained in future analyses – See paragraph [0025-0026, 0039, 0040-0042]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ghare’s teaching into Megregor’s and Huang’s and Wouhaybi’s inventions because incorporating Ghare’s teaching would enhance Megregor and Huang and Wouhaybi to enable to adjust the one or more models used 

Regarding claim 22, the system of claim 1, further comprising: 
Ghare discloses
a network interface in the physical robotic cell, enabling the physical robotic cell to be upgraded remotely (the robotic device management service configures a set of network interfaces among the virtual computing instances to enable communication between the various components of the robotic device during execution of the simulation – See paragraph [0022]… if an update to the application 106 is available, the robotic device management service 104 can transmit the update to the application 106 to the robotic devices 112 utilizing the application 106 over the established communications channels – See paragraph [0054]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Ghare’s teaching into Megregor’s and Huang’s and Wouhaybi’s inventions because incorporating Ghare’s teaching would enhance Megregor and Huang and Wouhaybi to enable to update using over-the –air (OTA) programming through encrypted communication channel which established between the robotic device and the robotic device management service as suggested by Ghare (paragraph [0054]).

s 5, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megregor and Huang and Wouhaybi as applied to claim 1 above, and further in view of Marc Priggemeyer (Interactive Calibration and Visual Programming of Reconfigurable Robotic Workcells, 2018 –art of record -- herein after Priggemeyer).

Regarding claim 5, the software defined manufacturing system of claim 1, 
Priggemeyer discloses
further comprising: 
wherein physical robotic cell calibrated using the sensors and calibration data is used to update the digital twin (programming a process is possible, it is essential to verify the resulting movement commands after calibration to avoid collisions and ensure safety. Since measured offsets are applied to the base model, including an inherent update of target poses for robot movements, transitioning between calibrated and uncalibrated state is seamless – See page 1401).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Priggemeyer’s teaching into Megregor’s and Huang’s  and Wouhaybi’s inventions because incorporating Priggemeyer’s teaching would enhance Megregor and Huang and Wouhaybi to enable to conduct such a calibration interactively, and use the resulting consistency to conduct virtual commissioning of simulated assembly processes and transfer such processes to a physical robot cell as suggested by Priggemeyer (page 1396).

Regarding claim 11, the system of claim 1, further comprising: 
Priggemeyer discloses
an inspection system configured to utilize the sensors in the robotic cell to provide in-process inspection which need not be directly connected to the current process (services include Point-to-Point and Linear Movements, or actions to trigger sensor data processing components to identify the quality of operations that were carried out on a workpiece – See page 1397).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Priggemeyer’s teaching into Megregor’s and Huang’s and Wouhaybi’s inventions because incorporating Priggemeyer’s teaching would enhance Megregor and Huang and Wouhaybi to enable to identify tools that need to be triggered during actions as suggested by Priggemeyer (page 1397).

Regarding claim 16, the system of claim 1, 
Megregor discloses
wherein the integrated debugger enables one or more of: remote live debugging of the physical robotic cell using the logged sensor data, replay of a set of steps on the digital twin using the logged sensor data, and simulation debugging on the digital twin (rendering the movements of the graphical representation of the robot 108 in virtual three-dimensional space in accordance with the control instructions represented by the robot control program 106, which allows the designer to verify that the simulated operation – See paragraphs [0029-0032 and 0040]).

s 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megregor and Huang and Wouhaybi as applied to claim 1 above, and further in view of Stefan Profanter  (A Hardware-Agnostic OPC UA Skill Model for Robot Manipulators and Tools, 9/2019 – art of record --herein after Profanter).

Regarding claim 6, the software defined manufacturing system of claim 1,
 Profanter discloses
further comprising: 
development tools to create the recipe using declarative programming (The model provides a standardized interface to hardware or software functionality while offering an intuitive way of grouping multiple skills to a higher hierarchical abstraction– See Abstract); 
a compiler to compile the recipe to robotic commands (All our source code is available as open source and can be built with a single command to be able to easily deploy our software on one of the presented robots – See page 1066); and 
one or more drivers associated with devices of the physical robotic cell, to translate the robotic commands to device-specific commands, thereby enabling device agnostic recipes (To be able to replace a robot or any other device of the system while keeping the same interface and functionality, a generic hardware-agnostic skill model is required. This skill model should be modeled in the OPC UA information model for easy adaptation – See page 1061; existing hardware driver for Universal Robots is using the position streaming interface, which is wrapped by a Position-StreamSkillType – See page 1066)


Regarding claim 7, the system of claim 1, 
Profanter discloses 
further comprising: a programming interface to create the recipe based on data obtained from the physical robotic cell (create a new software component which takes a list of points and blending configuration to control the robot via its position streaming interface – See page 1067), the programming interface providing an application user interface based on a topology of the physical robotic cell (Robot skill types which can be implemented by a robot with joint skill type (Fig. 3, page 1064).  Grouping all the support skills of a component inside the Skills object – see Fig. 2).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Profanter’s teaching into Megregor’s and Huang’s and Wouhaybi’s inventions because incorporating Profanter’s teaching would enhance Megregor and Huang and Wouhaybi to provide a standardized interface to hardware or software functionality while offering an intuitive way of grouping multiple skills to a higher hierarchical abstraction as suggested by Profanter (page 1061).

Regarding claim 8, the system of claim 7, 
Profanter discloses
wherein the recipe is compiled to device- specific commands, which enables use of a heterogeneous set of parts within the physical robotic cell, abstracting the recipe from a particular device definition (Different robot types can offer different skills – See page 1061 and Fig. 1. The nodeset compiler of open62541 converts the Node-Set2.xml format into C source code which automatically creates all the defined nodes in the OPC UA server. This means that for every instance of a SkillType, all the mandatory nodes are created, but the functionality, especially the handling of the state machine and the skill functionality is still missing – See page 1065).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Profanter’s teaching into Megregor’s and Huang’s and Wouhaybi’s inventions because incorporating Profanter’s teaching would enhance Megregor and Huang and Wouhaybi to enable to evaluate model by controlling different robots and their tools through the same skill interface as suggested by Profanter (Abstract and page 1061).

13.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megregor and Huang and Wouhaybi as applied to claim 1 above, and further in view of Smal et al. (US Pub. No. 2019/0056928 A1 – art of record --herein after Smal).

Regarding claim 19, the system of claim 1, further comprising: 
Smal discloses 
the micro-factory enabling reconfiguration of individual robotic cells, to continue functioning when a robotic cell is added to, or removed from, the micro-factory (a global mapping of the functions in view of the capabilities of the respective circuits) can determine further flashing steps of the newly added one or more components (and/or the reconfiguration of existing components).  New functionalities can be obtained (for example, a new configuration can be implemented in the firmware to be able to control more than one LED).  if a specified component is removed from a robot (for example for maintenance purposes), a factory reset can be required to be able to use said components again and/or in another robot.  Some encryption mechanisms can prevent or authorize to implement a new function into a component – See paragraphs [0060 and 0085]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Smal’s teaching into Megregor’s and Huang’s and Wouhaybi’s inventions because incorporating Smal’s teaching would enhance Megregor and Huang and Wouhaybi to enable to discover the one or more add components, a global mapping of the functions as suggested by Smal (paragraph [0060]).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cella et al. (US Pub. No. 2021/0133670 A1) discloses a set of monitoring facilities that are configured to monitor the value chain network entities; a set of applications that are configured to direct an enterprise to manage the value chain network entities of the platform from a point of origin to a point of customer use – See Abstract and specification for more details.
Hemes et al. (US Pub. No. 20210323167 A1) discloses providing robotic paint repair includes receiving coordinates of identified defects in a substrate along with characteristics of the defects, and communicating the coordinates to a robot controller module along with additional data needed to control a robot manipulator to bring an end effector of the robot manipulator into close proximity to the identified defect on the substrate – See Abstract and specification for more details.
Muneta et al. (US Pub. No. 2021/0018903 A1) discloses a second collection part that collects second operation data indicating a behavior of the actuator emulator when the control program is executed using the second control parameter group as an input; and an output part that outputs a plurality of first operation data collected by the first collection part and a plurality of second operation data collected by the second collection part – See paragraph [0006].
Birchfield et al. (US Pub. No. 2020/0301510 A1) discloses the calibration tasks include pressing the tactile force sensor while the tactile force sensor is attached to a pressure gauge, interacting with a ball, and pushing an object along a planar surface – See Abstract.
Shelton, IV et al. (US Pub. No. 2020/0405414 A1) discloses controlling a first robotic arm relative to a second robotic arm is disclosed.  The system includes a two robotic arms each including a surgical tool and a tool driver – See Abstract. 
Nikou et al. (Us Pub. No. 2021/0369353 A1) discloses performing a computer-aided surgical procedure is disclosed.  Using a computer program, optical sensors detect and record the location of one or more optical tracking devices – See Abstract.
Mckinnon et al. (US Pub. No. 2021/0375439 A1) discloses methods and systems for data transmission between a surgical robotic system and a cloud-connected database that contains procedural information that is captured during a robotic assisted surgery – See paragraph [0002].
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192